MEMORANDUM ***
Celia Martinez-Mazariegoz, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal of the Immigration Judge’s decision finding her statutorily ineligible for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We review de novo constitutional challenges. Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001). We deny the petition.
We reject as unpersuasive MartinezMazariegoz’s sole contention that the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”) violates Equal Protection because it does not exempt from the new stop-time rule Guatemalans who entered the country before October, 1990, but who have not otherwise satisfied the requirements of NACARA § 203. See Mathews v. Diaz, 426 U.S. 67, 82-83, 96 S.Ct. 1883, 48 L.Ed.2d 478 (1976) (holding that residency requirements are rationally related to objectives of medical insurance program for aliens); cf. Ram, 243 F.3d at 517 (rejecting Equal Protection claim of alien from a country not covered by NACARA’s exemption).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.